Citation Nr: 1710677	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-42 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right upper extremity (RUE) disability, manifested by numbness and tingling, to include as secondary to the service-connected left upper extremity disability.

2.  Entitlement to an effective date prior to February 26, 2015, for the assignment of a 30 percent evaluation for ulnar neuropathy, residuals, left upper extremity injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that rating action, the RO denied service connection for a RUE disability, to include on a secondary basis.  The Veteran appealed this determination to the Board.

In a March 2014 decision, the Board denied service connection for a RUE disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued an order granting a September 2014 Joint Motion for Remand (JMR).  The Board remanded the issue in February 2015 and, more recently, in July 2015.  This matter has subsequently been returned to the Board for further appellate consideration.

This appeal also stems from a March 2015 rating action issued by the above RO.  By that rating action, the RO assigned a 30 percent disability rating to the service-connected left ulnar neuropathy, effective February 26, 2015.  The Veteran disagreed with the effective date of February 26, 2015 assigned to the 30 percent disability rating for the above-cited disability to the Board.  

The issue of entitlement to an effective date prior to February 26, 2015 for the assignment of a 30 percent disability rating for ulnar neuropathy, residuals, left upper extremity injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The evidence of record does not show that the Veteran's RUE disability, diagnosed as right upper extremity neuropathic pain associated with cervical fracture, cervicalgia, was shown during active service, is etiologically related to, or had its onset therein, or that it has been caused or aggravated (permanently worsened) by the service-connected left upper extremity disabilities.


CONCLUSION OF LAW

A RUE disability, right upper extremity neuropathic pain associated with cervical fracture, cervicalagia, was not incurred or aggravated during service and is not causally related to or aggravated by the service-connected left upper extremity disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See April and May 2011 letters from the RO to the Veteran.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also fulfilled its duty to assist the Veteran with his service connection claim by obtaining all relevant evidence in support of the claim, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA treatment records.  VA examined the Veteran in June 2010 and February 2016 to determine the etiology of his RUE disorder.  Copies of these examination reports are of record.  The June 2010 and February 2016 VA examiners examined the Veteran and provided opinions with reasoning that addressed the etiology of the Veteran's RUE disability, to include its relationship to the service-connected left upper extremity disabilities.  The examinations are thereby deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining additional VA examinations or opinions concerning the issue decided herein is not necessary.

In light of the foregoing, the Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim such that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

II. Merits Analysis

The Veteran seeks service connection for a RUE disability.  He maintains that he has a RUE disability that is secondary to his service-connected left upper extremity disabilities.  After a brief discussion of the laws and regulations governing service connection claims, to include those claimed on a secondary basis, the Board will analyze the merits of the claim. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As cervicalgia could be considered an organic disease of the nervous system under 38 C.F.R. § 3.309(a), the Board will consider the theory of continuity of symptomatology in its analysis of the claim.  Id.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence of record is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran currently has a RUE disability, currently diagnosed as right upper extremity neuropathic pain associated with cervical fracture, cervicalgia.  (See February 2016 VA Peripheral Nerve Disability Benefits Questionnaire (DBQ).)  Thus, the crux of the Veteran's claim hinges on whether his currently diagnosed RUE disability has been caused or aggravated by his service-connected left upper extremity disabilities, as he has alleged, or is otherwise etiologically related to his period of military service.  The Board will discuss the secondary and direct service connection theories separately in the analysis below.

There are two VA opinions that are against the secondary service connection component of the claim.  In June 2010, a VA examiner examined the Veteran to determine the etiology of any currently diagnosed RUE disability.  After a review of the evidence of record and physical examination of the RUE, the June 2010 VA examiner concluded that the Veteran's current (then) diagnosis was radiculopathic pain and paresthesias in his right upper extremity.  The VA examiner opined that the etiology of the Veteran's RUE symptoms appeared to be degenerative disease of the cervical spine.  The June 2010 VA examiner reasoned that there was no plausible, causal medical relationship between a peripheral neuropathy of the left upper extremity with radiculopathic pain and paresthesias of the opposite upper extremity.  The VA examiner concluded that the Veteran's current right arm neuropathy, to include hand numbness, was not caused by or a result of the left shoulder bicipital tendinitis and arthritis; residuals of a left arm injury; residuals of a left upper arm injury with scar and muscle atrophy; and, ulnar neuropathy, residuals left arm injury.  (See June 2010 VA orthopedic examination report.)

The June 2010 VA examiner's opinion that the Veteran's RUE symptoms appeared to be etiologically related to the degenerative disease of the cervical spine was echoed in an opinion authored by a VA physician in February 2016.  After a review of the evidence of record, to include the June 2010 VA examiner's opinion, and physical evaluation of the RUE, the February 2016 VA examiner concluded that the Veteran's RUE neuropathic complaints of pain and numbness were simply due to a fractured cervical bone that had occurred in October 2012.  The VA examiner reasoned that the Veteran had been prescribed and recommended by neurosurgery to have a High Altitude-Low Opening (HALO) splint, a metal frame splint that is screwed into the skull to allow the cervical spine to heal without damage to spinal cord or the cervical roots.   The February 2016 VA examiner reported that it was a very serious fracture and a HALO splint was a very lifestyle impairing device as one had to learn how to move the entire upper body. 

Therefore, according to the February 2016 VA examiner, the etiology of Veteran's right extremity numbness and cervical pain was not a "migration" of his service-connected left upper extremity condition but was a separate and independent condition.  The February 2016 VA examiner further expounded that the etiology of the Veteran's RUE neuropathy was a 2012 cervical fracture and bared no proximal nor causal relationship to his left upper extremity injury that had occurred over 40 years ago in Vietnam.  Thus, based on the foregoing, the February 2016 VA examiner ultimately concluded that that it was less likely as not [less than a 50 percent probability] that the Veteran's diagnosed right upper extremity disability, manifested by numbness and tingling, had been caused or aggravated (made worse) by any of his service-connected disabilities, including his service-connected left upper extremity disabilities.  (See February 2016 opinion.)

The Board accords great probative weight to the VA examiners' June 2010 and February 2016 opinions since they were based on an accurate factual premise, and offer clear conclusions with supporting data, and reasoned medical explanations addressing the lack of causation and aggravation between the Veteran's RUE disability and the service-connected left upper extremity disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  These opinions are against the claim and are uncontroverted.  Thus, a basis for a favorable decision based on secondary service connection is not presented.

The Board turns to consideration of possible entitlement to service connection for a RUE disability on a direct-incurrence basis, but finds the claim lacking in this respect as well.

With respect to Shedden/Caluza element number two (2), evidence of an in-service disease or injury, the Veteran's service treatment records are wholly devoid of any subjective complaints or clinical findings or diagnoses referable to the RUE.  An April 1969 service separation examination report is devoid of any clinical findings of the same.  Thus, the Board finds that Shedden/Caluza element number two (2), evidence of an in-service disease or injury, has not been met and the claim fails on this basis alone.  

Notwithstanding the foregoing, the Board will address Shedden/Caluza element number three (3), nexus to military service.  The Board finds that the claim fails on this element as well.  The VA opinions of record have attributed the Veteran's RUE disability to his degenerative disease of the cervical spine and not to military service.  Thus, there is no evidence of record that is supportive of the direct service connection component of the claim.  Thus, a basis for a grant of service connection on a direct basis has not been presented and the claims fails on this basis as well.  Id. 

In addition, the preponderance of the evidence of record establishes that the Veteran's cervicalgia was not manifested to a compensable degree within one year of the Veteran's discharge from active service in October 1969.  Thus, an award of service connection on a presumptive basis is not warranted. 

The Veteran is competent, even as a layman, to comment on any symptoms within his five senses, such as having experienced right arm problems during military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Regarding the claim for service connection, medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  McQueen v. West, 13 Vet. App. 237 (1999).  The Board finds medical evidence is needed to establish service connection in the instant case since the Veteran's RUE disability is not the type of condition that is readily amenable to mere lay probative comment regarding its etiology, given its inherent medical complexity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Although a lay person may certainly attest to having RUE pain and numbness, there is no indication that the Veteran is competent to attribute his RUE disability to military service or to a service-connected disability, such as the left upper extremity disabilities.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds the Veteran's lay statements regarding service connection for his RUE disability not competent as to the question of causation. 

Lastly, as cervicalgia is an organic disease of the nervous system, it is included among the chronic diseases under 38 C.F.R. § 3.309(a).  Walker, supra.  As to any contention that the Veteran might proffer as to a continuity of symptomatology pertaining to his cervicalgia, it is are outweighed by the July 2010 and February 2016 VA examiners' opinions. 

In sum, the preponderance of the evidence of record is against service connection for a RUE disability on secondary and direct incurrence bases.  The benefit of the doubt rule therefore is inapplicable, and this benefit is denied.


ORDER

Service connection for a right upper extremity disability, to include as secondary to service-connected left upper extremity disabilities, is denied.


REMAND

A preliminary review of the record finds that the issue of entitlement to an effective date prior to February 26, 2015, for the assignment of a 30 percent evaluation for ulnar neuropathy, residuals, left upper extremity injury, is not ready for appellate disposition because of an outstanding hearing request by the Veteran.

On VA Form 9, Appeal to Board of Veterans' Appeals, received by VA in February 2016, the Veteran requested a hearing before a Veterans Law Judge (VLJ) to be conducted at a local RO (i.e., Travel Board hearing) on the earlier effective date issue.  However, on a May 2016 Hearing Election Form, the Veteran elected to have a video conference (VC) hearing before a VLJ.  A review of his electronic record finds that he has not withdrawn his VC hearing request with respect to the earlier effective date issue.  He is entitled to a hearing on appeal in this matter, and his request must be honored.  38 C.F.R. § 20.700 (2106).  Therefore, the appeal must be remanded so the Veteran can be scheduled for a videoconference hearing on the effective date issue as he has requested.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED to the AOJ for the following action:

Schedule the Veteran for a videoconference hearing on the issue of entitlement to an effective date prior to February 26, 2015, for the assignment of a 30 percent evaluation for ulnar neuropathy, residuals, left upper extremity injury.  Notify him and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the electronic record should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


